Title: To George Washington from Commander Andrew Sutherland, 18 July 1779
From: Sutherland, Andrew
To: Washington, George


        
          Sir
          Vulture Haverstraw bay [N.Y.] July the 18th 1779
        
        I am to acknowledge the receipt of your letter of this date; & tho’ not regularly authoriz’d, conceive, myself warranted, as well from principles of humanity, as a thorough knowledge of His Excellency the Commander in Chief’s disposition, to accept your terms.
        I shall therefore send Boats; & in order to put the Men to as little pain as possible, shall order a Transport up to receive them; to which I flatter myself you will have no objection. I have the honor to be Sir Your most obedient H:ble Servt
        
          A. Sutherland
        
      